This came before the Court on a writ of error to the Supreme Court. At the trial below exceptions were taken by the plaintiff to the opinion of the Court on several points of law. Verdict for the defendant. On the writ [of] error last August Term the judgment of the Supreme Court was reversed, and judgment rendered that plaintiff recover his term. Ordered that the quad recuperet be vacated, and that the cause be remanded to the Supreme Court for final decision. Del.Const, Art. 7, s. 2.
JAmes Rogers, Esquire, was appointed Attorney General in the Winter Vacation of 1814.